33 F.3d 60
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Girard TUCKER, a/k/a Gerald Turner, Defendant-Appellant.
No. 93-50289.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 25, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Girard Tucker appeals his 210-month sentence following our remand.  See United States v. Turner, No. 90-50243 (9th Cir.  Dec. 13, 1991).  Tucker's attorney has filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), in which he states no meritorious issues for appeal exist.  After reviewing the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), we agree.  See United States v. Roberts, 5 F.3d 365, 370 (9th Cir.1993) (government did not have to seek reduced sentence after the defendant breached the plea agreement).  The motion of counsel to withdraw is GRANTED and the judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Tucker's pro se motion "to vacate submission without oral argument" is construed as a motion for appointment of counsel and for oral argument.  So construed, the motion is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3